Exhibit 10.2


MEMBERSHIP INTEREST PURCHASE AGREEMENT
THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (the “Agreement”) is made as of July
24, 2017 between SMILEDIRECTCLUB, LLC, a Tennessee limited liability company
(the “Company”) and Align Technology, Inc., a Delaware corporation
(“Purchaser”). Certain capitalized terms used below are defined in the terms and
conditions set forth in Exhibit A attached to this Agreement, which are
incorporated by reference.
Total Class C Units purchased:
2,153 Class C Units (the “Class C Units”)
Purchase Price per Unit:
$5,928.53
Total Purchase Price:
$12,764,125.09
Form of Payment:
Cash



Additional Terms/Acknowledgements: The undersigned Purchaser acknowledges
receipt of, and understands and agrees to, this Membership Interest Purchase
Agreement, including the terms and conditions set forth in Exhibit A attached to
this Agreement, which are incorporated by reference.


 
COMPANY:
 
 
 
SmileDirectClub, LLC
 
 
 
By:
/s/ DAVID KATZMAN
 
 
 
 
 
Name:
David Katzman
 
 
Title:
CEO
 
 
 
Address:
414 Union Street, 8th Floor
Nashville, Tennessee 37219



 
PURCHASER:
 
 
 
Align Technology, Inc.
 
 
 
By:
/s/ JOE HOGAN
 
 
 
 
 
Name:
Joe Hogan
 
 
Title:
Chief Executive Officer
 
 
 
Address:
2560 Orchard Parkway
San Jose, CA 95050





Membership Interest Purchase Agreement
Signature Page



--------------------------------------------------------------------------------





EXHIBIT A

TERMS AND CONDITIONS INCORPORATED INTO


MEMBERSHIP INTEREST PURCHASE AGREEMENT


1.PURCHASE AND SALE OF CLASS C UNITS. Purchaser agrees to purchase from the
Company, and the Company agrees to sell to Purchaser, the number of Class C
Units for the consideration set forth in the cover page to this Agreement. The
closing of the transactions contemplated by this Agreement (the “Closing”),
including payment for and delivery of the Class C Units, shall occur at the
offices of the Company immediately following the execution of this Agreement, or
at such other time and place as the parties may mutually agree.
2.    COMPANY REPRESENTATIONS. Except as set forth in the Disclosure Schedule,
attached hereto as Schedule I, delivered to the Purchaser at the Closing (the
“Disclosure Schedule”), the Company represents and warrants to the Purchaser
that:
(a)    Organization, Good Standing and Qualification. The Company is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Tennessee. The Company has the requisite power and
authority to own and operate its properties and assets, to carry on its business
as presently conducted or proposed to be conducted, to execute and deliver this
Agreement, to issue the Class C Units and to perform its obligations pursuant to
this Agreement and its Second Amended and Restated Operating Agreement (as
amended and/or restated from time to time, the “Operating Agreement”). The
Company is presently qualified to do business as a foreign company in each
jurisdiction where the failure to be so qualified could reasonably be expected
to have a material adverse effect on the Company’s financial condition or
business as now conducted or proposed to be conducted (a “Material Adverse
Effect”).
(b)     Capitalization.
(i)    Immediately prior to the Closing, the issued and outstanding Units (as
defined in the Operating Agreement) of the Company will consist of 46,174 Class
A Units and 3,302 Class B Units (collectively, the “Incentive Units”), and
57,641 Non-incentive Units (which include 18,557Class C Non-incentive Units and
595 Class D Non-incentive Units) (collectively, the “Non-incentive Units”). The
Incentive Units and the Non-incentive Units shall have the rights, preferences,
privileges and restrictions set forth in the Operating Agreement.
(ii)    The outstanding Units immediately prior to the Closing have been duly
authorized and validly issued in compliance with the Operating Agreement and
applicable laws.
(iii)    The Company has authorized and reserved:
(1)    40 Non-incentive Units (as may be adjusted in accordance with the
provisions of the Operating Agreement) for issuance upon exercise of the warrant
to be issued to Gin Lane Media pursuant to that certain Master Services
Agreement between the Company and Gin Lane Media dated as of April 1, 2016;
(2)    549 Non-incentive Units (as may be adjusted in accordance with the
provisions of the Operating Agreement) for issuance upon exercise of the warrant
to be issued to Derris & Company, LLC pursuant to that certain Service Contract
between the Company and Derris & Company,


Membership Interest Purchase Agreement
Page 1 to Exhibit A



--------------------------------------------------------------------------------




LLC dated as of March 7, 2016 of which 329 Non-incentive Units have been issued
and are currently outstanding; and
(3)    7,451 additional Class B Incentive Units for issuance in consideration
for services to or for the benefit of the Company pursuant to the Operating
Agreement.
(iv)    The outstanding Incentive Units and Non-incentive Units are owned by the
Members and are in the numbers specified in Schedule II attached hereto.
(v)    The Company has not issued any option to purchase its Units.
(c)    Authorization. All action on the part of the Company and its directors,
officers and members necessary for the authorization, execution and delivery of
this Agreement by the Company, the authorization, sale, issuance and delivery of
the Class C Units, and the performance of all of the Company’s obligations under
this Agreement has been taken or will be taken prior to the Closing. This
Agreement, when executed and delivered by the Company, shall constitute valid
and binding obligations of the Company, enforceable in accordance with their
terms, except (i) as limited by laws of general application relating to
bankruptcy, insolvency and the relief of debtors, (ii) as limited by rules of
law governing specific performance, injunctive relief or other equitable
remedies and by general principles of equity, and (iii) to the extent the
indemnification provisions contained in this Agreement may further be limited by
applicable laws and principles of public policy.
(d)    Changes.  Since July 25, 2016 there has not been any change in the
assets, liabilities, financial condition or operating results of the Company
that has had a Material Adverse Effect.
(e)    Material Contracts. Except for the agreements explicitly contemplated
hereby, there are no agreements, understandings, instruments, contracts,
proposed transactions, judgments, orders, writs or decrees to which the Company
is a party or, to its knowledge, by which it is bound that may involve
(i) obligations of, or payments to, the Company in excess of $250,000 (other
than obligations of, or payments to, the Company arising from purchase or sale
agreements entered into in the ordinary course of business), (ii) the license of
any patent, copyright, trade secret or other proprietary right to or from the
Company other than the In-Licenses and Out-Licenses (as defined in Section
2(f)(i)) or (iii) the grant of rights to manufacture, produce, assemble,
license, market or sell the Company’s products that limit the Company’s
exclusive right to develop, manufacture, assemble, distribute, market or sell
its products.
(f)    Intellectual Property.
(i)    Intellectual Property Rights. Neither the operations of the Company as
currently conducted or as currently contemplated to be conducted nor any product
or service of the Company infringes or violates any patent, copyright,
trademark, trade secret or other intellectual property rights (“Intellectual
Property Rights”) of any third party. The Disclosure Schedule contains a
complete list of all patents, registered trademarks, registered copyrights and
domain names, and any pending applications for any of the foregoing, owned by
the Company or filed in the name of the Company or any of its employees. Except
pursuant to a written confidentiality agreement, the Company has not disclosed
or made available any material Company confidential information or trade secrets
to any other person or entity. Except for end-user licenses to standard
commercially available software (the foregoing, “In-Licenses”), the Company is
not a party to, or bound by, any contract, agreement or license with respect to
the Intellectual Property Rights, software or other technology (collectively,
“Intellectual Property”) of a third party. Except for standard non-exclusive
end-user licenses granted by the Company with respect to the licensing or sale
of Company products or services, the Company has not granted any third party any
rights, options or licenses with respect to any Intellectual


Membership Interest Purchase Agreement
Page 2 to Exhibit A



--------------------------------------------------------------------------------




Property that is or was owned by the Company (the foregoing, “Out-Licenses”).
The Company has not received any communication alleging, or that would put the
Company on notice, that the Company is or may be infringing or violating or, by
conducting its business as currently conducted, would infringe or violate any of
the Intellectual Property Rights of any other person or entity, nor is the
Company aware of any basis therefor. Except as required under an In-License, the
Company is not obligated to make any material payments by way of royalties, fees
or otherwise with respect to the Intellectual Property of any other person or
entity. There are no agreements, understandings, instruments, contracts,
judgments, orders or decrees to which the Company is a party or by which it is
bound which involve indemnification by the Company with respect to infringement
of Intellectual Property Rights.
(ii)    Proprietary Information and Invention Assignment. Except as set forth on
the Disclosure Schedule, each person that was or is an officer or employee of
the Company has executed a confidential information and invention assignment
agreement substantially in the form(s) delivered to the Purchaser. No such
officer or employee has excluded works or inventions made prior to his or her
employment with the Company from his or her assignment of inventions pursuant to
such employee’s confidential information and invention assignment agreement.
Each current and former consultant to the Company has entered into an agreement
containing appropriate confidentiality and invention assignment provisions
substantially in the form(s) delivered to the Purchaser. To the knowledge of the
Company, (i) no person that is or was an officer, employee or consultant of the
Company is in violation of any confidential information and invention assignment
agreement with the Company and (ii) no current officer, employee or consultant
of the Company is in violation of any prior employee contract or proprietary
information agreement with any other company or third party.
(g)    Compliance with Laws.    The Company is not, and has not been, in
conflict with, or in default or violation of, any applicable law the violation
of which would have a Material Adverse Effect.
(h)    Litigation. There are no actions, suits, proceedings or investigations
pending against the Company or its properties (nor has the Company received
notice of any threat thereof) before any court or governmental agency. The
Company is not a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit or proceeding initiated by the Company
currently pending or which the Company currently intends to initiate.
(i)    Disclosure. The Company has provided to the Purchaser all the information
regarding the Company that the Purchaser has requested for deciding whether to
purchase the Class C Units. To the Company’s knowledge, neither this Agreement
nor any other documents or certificates delivered in connection herewith,
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained herein or therein not misleading in
light of the circumstances under which they were made. The Company does not
represent or warrant that it will achieve any financial projections provided to
the Purchaser.
3.    INVESTMENT REPRESENTATIONS. In connection with the purchase of the Class C
Units, Purchaser represents to the Company the following:
(a)    Purchaser is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Class C Units. Purchaser is
purchasing the Class C Units for investment for Purchaser’s own account only and
not with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act of 1933, as amended (the “Act”).


Membership Interest Purchase Agreement
Page 3 to Exhibit A



--------------------------------------------------------------------------------




(b)    Purchaser understands that the Class C Units have not been registered
under the Act by reason of a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of Purchaser’s investment
intent as expressed in this Agreement.
(c)    Purchaser further acknowledges and understands that the Class C Units
must be held indefinitely unless the Class C Units are subsequently registered
under the Act or an exemption from such registration is available. Purchaser
further acknowledges and understands that the Company is under no obligation to
register the Class C Units.
(d)    Purchaser is familiar with the provisions of Rule 144 under the Act as in
effect from time to time, that, in substance, permits limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer of
such securities (or from an affiliate of such issuer), in a non-public offering
subject to the satisfaction of certain conditions.
(e)    Purchaser further understands that at the time Purchaser wishes to sell
the Class C Units there may be no public market upon which to make such a sale,
and that, even if such a public market then exists, the Company may not be
satisfying the current public information requirements of Rule 144, and that, in
such event, Purchaser may be precluded from selling the Class C Units under Rule
144 even if the minimum holding period requirement had been satisfied.
(f)    Purchaser further warrants and represents that Purchaser has either (i)
preexisting personal or business relationships, with the Company or any of its
officers, directors or controlling persons, or (ii) the capacity to protect
Purchaser’s own interests in connection with the purchase of the Class C Units
by virtue of the business or financial expertise of Purchaser or of professional
advisors to Purchaser who are unaffiliated with and who are not compensated by
the Company or any of its affiliates, directly or indirectly.
(g)    Purchaser acknowledges and agrees that in making the decision to purchase
the Class C Units under this Agreement, Purchaser has not relied on any
statement, whether written or oral, regarding the subject matter of this
Agreement, except as expressly provided in this Agreement.
4.    CONDITIONS TO CLOSING OF THE PURCHASER. The Purchaser’s obligations at the
Closing are subject to the fulfillment, on or prior to the date of the Closing,
of all of the following conditions, any of which may be waived in whole or in
part by the Purchaser:
(a)    The Company shall have duly executed and delivered to the Purchaser this
Agreement and the Operating Agreement of the Company, with Exhibit A thereto
updated to reflect the issuance of the Class C Units.
(b)    The Company shall have delivered to the Purchaser each of the following:
(i)    A certificate of the Secretary of the Company, dated the Closing Date,
certifying (a) that the Operating Agreement of the Company, and attached
thereto, is in full force and effect and has not been amended, supplemented,
revoked or repealed since the date of such certification; and (b) that attached
thereto are true and correct copies of resolutions duly adopted by the Board of
the Company and continuing in effect, which authorize the execution, delivery
and performance by the Company of this Agreement, the issuance of the Class C
Units, and the consummation of the transactions contemplated hereby and thereby;
and
(ii)    A Certificate of Good Standing or comparable certificate as to the
Company, certified as of a recent date prior to the date of the Closing by the
Secretary of State of Tennessee.


Membership Interest Purchase Agreement
Page 4 to Exhibit A



--------------------------------------------------------------------------------




5.    CLASS C UNITS RIGHTS. The Company and the Purchaser acknowledge and agree
that in addition to the rights, preferences and privileges of the Class C Units
set forth in the Operating Agreement, the Class C Units purchased by the
Purchaser pursuant to this Agreement shall be entitled to the same rights set
forth in that certain Class C Non-incentive Unit Purchase Agreement, dated as of
July 25, 2016, by and between the Company and the Purchaser, as such agreement
may be amended from time to time (the “Prior Purchase Agreement”), including,
without limitation, the Information Rights set forth in Section 10 therein, the
Right of Participation set forth in Section 11 therein, and the Pari Passu
Anti-Dilution Right set forth in Section 12 therein.
6.    MISCELLANEOUS.
(a)    Waivers and Amendments. Any provision of this Agreement may be amended,
waived or modified only upon the written consent of the Company and the
Purchaser.
(b)    Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of Tennessee, without regard to the conflicts of law
provisions of the State of Tennessee or of any other state.
(c)    Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.
(d)    Successors and Assigns. Subject to the restrictions on transfer described
in Section 6(e) below, the rights and obligations of the Company and the
Purchaser shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.
(e)    Assignment by the Company. The rights or obligations hereunder may not be
assigned, by operation of law or otherwise, in whole or in part, by the Company
without the prior written consent of the Purchaser.
(f)    Entire Agreement. This Agreement together with the Operating Agreement
and the Prior Purchase Agreement constitute and contain the entire agreement
among the Company and the Purchaser and supersede any and all prior agreements,
negotiations, correspondence, understandings and communications among the
parties, whether written or oral, respecting the subject matter hereof.
(g)    Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be in writing and, mailed
or delivered to each party as follows: (i) if to the Purchaser, at the
Purchaser’s address set forth on the signature page hereto, or at such other
address as the Purchaser shall have furnished the Company in writing, or (ii) if
to the Company, at 414 Union Street, 8th floor, Nashville, Tennessee 37219, or
at such other address as the Company shall have furnished to the Purchaser in
writing. All such notices and communications will be deemed effectively given
the earlier of (i) when received, (ii) when delivered personally, , (iii) one
business day after being deposited with an overnight courier service of
recognized standing or (iv) four days after being deposited in the U.S. mail,
first class with postage prepaid.
(h)    Expenses. Except as otherwise expressly set forth in this Agreement,
regardless of whether the transactions contemplated in this Agreement are
consummated, each party shall pay its own fees and expenses incident to the
negotiation, preparation and execution of this Agreement, and the consummation
of the transactions contemplated in this Agreement, including legal, accounting
and financial advisory fees and expenses.


Membership Interest Purchase Agreement
Page 5 to Exhibit A



--------------------------------------------------------------------------------




(i)    Severability of this Agreement. If any provision of this Agreement shall
be judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
(j)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement. Facsimile and other electronic copies of
signed signature pages will be deemed binding originals.
[End of Exhibit A to Membership Interest Purchase Agreement]






Membership Interest Purchase Agreement
Page 6 to Exhibit A

